Case 2:15-cr-20411-SFC-MKM ECF No. 43, PageID.356 Filed 05/26/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


United States of America,

       Plaintiff,

v.                                           Case No. 15-20411

Hakeim Murphy,                               Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

         ORDER DENYING MOTION FOR RECONSIDERATION (ECF No. 42)

       On May 15, 2020, the Court denied Defendant Hakeim Murphy’s motion for

compassionate release. (ECF No. 41). Murphy now moves for reconsideration of that order. (ECF

No. 42). Murphy argues that reconsideration is appropriate because the Honorable James S. Gwin,

who is presiding over litigation related to the Bureau of Prisons’s (“BOP”) response to COVID-

19 at FCI Elkton, has found that the BOP has not fully complied with a preliminary injunction

issued in that case. (ECF No. 42-1).

       Unless the Court orders otherwise, no response to a motion for reconsideration is permitted

and no hearing is held. Eastern District of Michigan Local Rule 7.1(h)(2); see also Local Criminal

Rule 12.1 (providing that Local Rule 7.1 applies in criminal cases). The Court concludes that, with

respect to Murphy’s Motion for Reconsideration, neither a response brief nor a hearing is

necessary.

       The Court has reviewed Judge Gwin’s May 19, 2020 Opinion and Order. (ECF No. 42-1);

Wilson, et. al., v. Williams, et. al., 2020 WL 2542131 (N.D. Ohio May 19, 2020). The Court


                                                1
Case 2:15-cr-20411-SFC-MKM ECF No. 43, PageID.357 Filed 05/26/20 Page 2 of 2




concludes that Judge Gwin’s May 19, 2020 Opinion and Order does not alter its conclusion as to

Murphy’s motion for compassionate release. Accordingly, the Court DENIES Murphy’s motion

for reconsideration. (ECF No. 42).

       IT IS SO ORDERED.

                                           s/Sean F. Cox
                                           Sean F. Cox
                                           United States District Judge

Dated: May 26, 2020




                                              2
